Bloodworth, J.
1. A charge that "the plaintiff was bound to lessen the damages, if he was damaged by the negligence of defendant, as far as possible, by the use of ordinary care and diligence,” was not error.' Civil Code (1910), § 4398. Nor was it error to refuse to charge as to specified acts which the plaintiff should have done to lessen the damage. Southern Ry. Co. v. Cunningham, 123 Ga. 90 (7) (50 S. E. 979).
2. “Assignments of error upon the admission of evidence, in order to avail the plaintiff in error here, must show not only in what respects the evidence admitted was objectionable, but that this objection was urged at the time of the admission of the evidence; and it is not *399sufficient in a ground of a motion for new trial to state that the court committed error ‘ in admitting in evidence, over objection of movants,’ certain specified evidence, and then, after stating the evidence admitted, to allege that it was error to admit this evidence because it was incompetent for certain specified reasons. Such a recital in a ground of a motion for a new trial does not show that the ground upon which the evidence was objectionable was urged at the time the evidence was offered. The numerous grounds of the motion for a new trial complaining of the admission of testimony are insufficient to raise any question here, for the reason indicated.” Henslee v. Harper, 148 Ga. 621 (97 S. E. 667). See also Jenkins v. Jenkins, 150 Ga. 77 (102 S. E. 425). Under this ruling grounds 3 to 9 (inclusive) of the amendment to the motion for a new trial can not be considered.
Decided October 6, 1921.
Action for damages; from Grady superior court — Judge Wilson. December 31, 1920.
M. L. Ledford, for plaintiff in error. S. P. Cain, contra.
3. The jury passed upon the facts, the judge who tried the case did not see proper to interfere with their finding, and this court will not disturb it, as there is evidence to support it.

Judgment affirmed.


Broyles, C. J., concurs. Luke, J., disqualified.